Citation Nr: 0707343	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in April 2004 that 
denied the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  This case was 
remanded by the Board in April 2006 for a Board hearing, and 
the veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's recent hearing testimony before the 
Board, she indicated that she had received treatment for 
Meniere's disease at Fort Lewis, Washington, from 1993 to 
1996.  These records have not been associated with the 
veteran's claims file.  As these records may have an impact 
on the adjudication of the veteran's claim, the Board finds 
an attempt must be made to associate them with the veteran's 
claims file.

Further, while neither hearing loss nor tinnitus is 
demonstrated in the service records, there was a change in 
the decibel levels for the audiograms performed at entry and 
separation from service.  The United States Court of Veterans 
Appeals (Court) has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met.  See Hensley v. Brown, 5 Vet.App. 155, 159-60 (1993).  
Even if a veteran does not have hearing loss for service 
connection purposes by the standards of 38 C.F.R. § 3.385 
during the time of active duty, such does not prohibit 
service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  The threshold for normal 
hearing is 0 to 20 decibels.  Id. at 157.  

As such, the Board is of the opinion that the veteran should 
be provided with a VA examination to determine the etiology 
of her current hearing loss, and whether it is related to 
service.  Accordingly, the case is REMANDED for the following 
action:

1. After obtaining any required releases, 
have the RO contact Ft. Lewis, Washington, 
to obtain all relevant records pertaining 
to the veteran from 1993 to 1996.  If 
records are unavailable, the RO should so 
state in the veteran's claims file.

2.  After the above development has been 
completed, have the RO schedule the 
veteran for a VA audiological examination.  
All indicated tests and studies should be 
undertaken.  If the veteran is diagnosed 
with hearing loss and/or tinnitus, the 
examiner should provide an opinion, 
considering all evidence of record in the 
veteran's claims folder, as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability)  
that any hearing loss or tinnitus the 
veteran has is related to service.  The 
examiner should reconcile any opinion with 
the veteran's service medical records, 
particularly the audiograms performed on 
entry and separation.  A complete 
rationale for any opinion expressed should 
be offered.

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran and her representative 
should be furnished a supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

No action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


